Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims please amend claims 21-23 (five claims), as follows:
 21. (Previously presented) The fluid catalytic cracking process according to claim 15, wherein the feedstock injector is formed as one part.  
22. (Previously presented) The fluid catalytic cracking process according to claim 15, wherein the riser or downer tubular-type reactor for use in a fluid catalytic cracking unit comprises the at least one feedstock injector.  
23. (Previously presented) The fluid catalytic cracking process according to claim 15, wherein the riser or downer tubular-type reactor is equipped with at least two feedstock injectors, and in that at least one of the injectors is oriented so as to inject a liquid hydrocarbon feedstock counter- currently inside the reactor with respect to a flow direction of the stream of catalyst grains.  
24. (Previously presented) The fluid catalytic cracking process according to claim 15, wherein the riser or downer tubular-type reactor is made of metal, and in that the injector is connected to 3the reactor by fastening means capable of absorbing a 
25. (Previously presented) The fluid catalytic cracking process according to claim 15, wherein the riser or downer tubular-type reactor is made of ceramic material and in that the injector is connected to the reactor by welding, brazing, screwing or interlocking.
Response to Amendment
	This action is responsive to correspondence filed on 02/01/2021. 
Claims 15-25 are pending. Claims 1 and 23-25 are amended.
	The previous rejection of claims 15-25 under 35 U.S.C. 112 (a) are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 15-25 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 15, recites limitation to a FCC process comprising a: at least one hollow cylindrical body;
at least a first and a second inlet openings for respectively injecting a liquid hydrocarbon feedstock to be cracked and an atomizing gas into the cylindrical body;
at least one contact chamber arranged inside the hollow cylindrical body, in which the liquid hydrocarbon feedstock to be cracked and the atomizing gas are

at least one outlet opening that opens on the inside of the reactor in order to eject the liquid hydrocarbon feedstock thus atomized:
characterized in that each element of the injector is formed of a ceramic material, and the ceramic material comprises a ceramic matrix incorporated with a plurality of carbon fibers or ceramic fibers;
wherein the ceramic matrix is selected from the group consisting of silicon carbide (SIC), boron carbide EMC, silicon nitride SI3N4, aluminum nitride AIN, boron nitride BN, alumina A1203, or mixtures thereof.
The closest prior art Owen (US 5948241) discloses limitation to a feed injector having:
at least one hollow cylindrical body;
at least a first and a second inlet openings for respectively injecting a liquid hydrocarbon feedstock to be cracked and an atomizing gas into the cylindrical body;
at least one contact chamber arranged inside the hollow cylindrical body, in which the liquid hydrocarbon feedstock to be cracked and the atomizing gas are intended to be brought into contact in order to atomize the liquid hydrocarbon feedstock to be cracked;
at least one outlet opening that opens on the inside of the reactor in order to eject the liquid hydrocarbon feedstock thus atomized (see figure 4, col 8 lines 35-87).
Owens does not however disclose wherein the injector is characterized in that each element of the injector is formed of a ceramic material, and the ceramic material 
Hsieh et al (US 4,875,996) discloses the use of a protective shield made of ceramic materials to protect the feed injector from coking deposits (see col 11 lines IQ-20, 45-65 and col 12 lines 1-10).
However both Owens and Hsieh fail to teach or suggest wherein the whole feedstock injector is characterized in that each element of the injector is formed of a ceramic material, and the ceramic material comprises a ceramic matrix selected from silicon carbide SiC, boron carbide EMC, silicon nitride SI3N4, aluminum nitride AIN, boron nitride BN, alumina Al 203, or mixtures thereof, incorporated in which ceramic matrix are carbon fibres or ceramic fibres.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771                   

/Randy Boyer/
Primary Examiner, Art Unit 1771